Case 5:20-cv-01796-DMG-KK Document 25 Filed 09/08/20 Page 1 of 1 Page ID #:310




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL

  Case No.     ED CV 20-1796-DMG (KKx)                                    Date   September 8, 2020

  Title Danielle Howard Martinez v. Gavin Newsom, et al.


  Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 Kane Tien                                                 Not Reported
                Deputy Clerk                                               Court Reporter

     Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
               Not Present                                                  Not Present

 Proceedings: IN CHAMBERS - REASSIGNMENT OF CASE TO JUDGE GEE

        Please take notice that this action has been reassigned to the HONORABLE DOLLY M.
 GEE, United States District Judge, pursuant to the Order re Reassign Pursuant to General Order
 19-03 filed on September 4, 2020.

          Please substitute the initials DMG in place of the current initials, so that the case number
 will now read ED CV 20-1796-DMG (KKx). As documents are routed using the judge's initials,
 it is imperative that the correct initials DMG be used on all subsequent filings to prevent any delays
 in the processing of documents.

        Judge Gee's Courtroom Deputy Clerk is Kane Tien. He can be reached at (213) 894-5452.
 Judge Gee's courtroom is located on the 8th floor of the First Street Courthouse, Courtroom # 8C.

         Additional information about Judge Gee's procedures and schedules is available on the
 court's website at www.cacd.uscourt.gov.




  CV-90                              CIVIL MINUTES - GENERAL                 Initials of Deputy Clerk KT
